Case 2:20-cv-12262-TGB-APP ECF No. 16, PageID.39 Filed 03/16/21 Page 1 of 1




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


JONATHAN HENDRIX,                              2:20-CV-12262-TGB

                Plaintiff,

                                                     ORDER
     vs.

C R BARD INC, A FOREIGN                          HONORABLE
CORPORATION; ET AL.,                          TERRENCE G. BERG

                Defendants.



                    ORDER DISMISSING CASE

     Pursuant to the Notice of Voluntary Dismissal by Plaintiffs, this

case is DISMISSED without prejudice.

     IT IS SO ORDERED.

     DATED this 16th day of March, 2021.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
